Exhibit 23.5 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3of our report datedMarch 30, 2009 with respect to the audited consolidated financial statements of Magnum Hunter Resources Corporation (Fomerly Petro Resources Corporation) for the year ended December 31, 2008. We also consent to the reference of our Firm under the caption “Experts” in such Registration Statements and related prospectus. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas May 11, 2010
